 EXHIBIT 10.5


ASSET PURCHASE AGREEMENT
 
This Agreement is made on October 18, 2007 by and among JANEL WORLD TRADE, LTD.
("Janel"), a Nevada corporation, with its principle office at 150-14 132nd
Avenue, Jamaica, New York, 11434; JANEL NEWCO, INC., a Nevada corporation with
its principle office at 150-14 132nd Avenue, Jamaica, New York, 11434 (“Buyer@);
and ORDER LOGISTICS, INC. (“Seller”).
 
WHEREAS, Seller desires to sell and Buyer desires to purchase assets of Seller
in exchange for consideration, and the assumption of certain liabilities of
Seller, all as set forth in this Agreement; and
 
WHEREAS, the transaction contemplated hereby is intended to be accounted for as
a "purchase" in accordance with Generally Accepted Accounting Principles
("GAAP") and applicable Securities and Exchange Commission (“SEC”) regulatory
standards governing such a transaction.


In consideration of the mutual promises contained herein, Buyer and Seller agree
as follows:


1. Seller. Seller is engaged in the business of offering an internet-based
collaborative logistics management and tracking solution by providing a single,
integrated technology platform which enables customers to collaborate with
logistics professionals for the planning, execution, management and tracking of
shipments, and financial settlement and control of their shipments to and from
anywhere in the world across the supply chain..



--------------------------------------------------------------------------------


 
2. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, the Seller will sell to Buyer and Buyer will purchase from Seller, on
the Closing Date, the properties, assets (tangible and intangible) and business
of Seller as a going concern, excluding only the assets set forth on the
attached Schedule 2, which will be referred to as AExcluded Assets." The assets
to be purchased are all the assets of Seller (other than Excluded Assets) owned,
leased, licensed or used by Seller in the conduct of its business. Buyer will
acquire and operate the business conducted by Seller as described in Section 1.
The assets being purchased shall include, without limitation, all of the
Seller’s right, title and interest to:


2.1 the computer software and hardware, title and/or licenses for the exclusive
ownership and use of all intellectual property required to own and use the
software, hardware, patents, copyright, trademarks and all property set forth on
Schedule 2.1, and all improvements thereon, and any other assets related thereto
or in connection therewith;


2.2 accessory equipment, set forth on Schedule 2.2;


2.3 all other personal property, including, but not limited to, machinery,
equipment, computers, software, source codes, furniture and fixtures, set forth
on Schedule 2.3;


2.4 prepaid expenses, set forth on Schedule 2.4, related to the assets, business
and liabilities being acquired by the Buyer pursuant to this Agreement;


2.5 all documentary and computerized records relating to the acquired property;


2.6 books, records, Financial Records, and marketing materials relating to the
acquired property;


2.7 the name “Order Logistics” and any other trade names, service marks,
trademarks, copyrights, patents, and other intellectual or proprietary property,
and all registrations and applications pertaining thereto, all set forth on
Schedule 2.7 attached, including, but not limited to, proprietary technology,
know-how, manuals, trade secrets, processes, and technical expertise, and the
goodwill thereof and of the business of Seller;



--------------------------------------------------------------------------------


 
2.8 business agreements, including, but not limited to, agreements for the sale,
purchase, lease or license of goods, services or property of any kind as well as
debt instruments, credit agreements, loans, notes and guarantees, set forth on
Schedule 2.8;


2.9 customer contracts and customer lists, set forth on Schedule 2.9;


2.10 employee lists, including status, social security number and current
compensation of each employee, and employment, consultant, independent
contractor, union and collective bargaining agreements, set forth on Schedule
2.10;


2.11 certain insurance policies, set forth on Schedule 2.11; and


2.12 permits, authorizations, licenses, franchises, approvals or consents from
any regulatory or administrative body or organization, or governmental or
quasi-governmental body or agency, set forth on Schedule 2.12, to the extent
that they are assignable or transferable.


The transfer of all personal property and contracts, and the assumption of
certain liabilities and obligations, hereunder shall be deemed to take place on
the Closing Date. This Agreement constitutes the transferring of all right,
title and interest in the intellectual property described in this Agreement and
Section 2.1, Section 2.7, and as set forth on Schedule 2.1 and Schedule 2.7.


3. Purchase Price; Obligations to Janel; Expenses.


3.1 Purchase Price. The Purchase Price is Three Million Six Hundred Thousand
Seven Hundred Dollars ($3,767,429). At the Closing, the Purchase Price shall be
paid as follows:


(a) Cash Consideration. Consideration paid in cash will total Two Million Two
Hundred Seventy Three Thousand Seven Hundred Dollars ($2,342,429), and is
comprised of the following obligations of the Seller which will be assumed by
the Buyer;


(i) The Seller’s obligation to the National Bank of South Carolina in the
principal amount of $648,000, provided that interest accrues at an interest rate
no more than the prime rate at J.P. Morgan Chase Bank, N.A., less 0.5%, of which
$148,000 of principal will be paid at Closing, together with $7,854.08 of
accrued and unpaid interest;
 

--------------------------------------------------------------------------------


 
(ii) Payment of the Seller’s obligation to Iron & Glass Bank of the principal
amount of $629,291.72, which will be paid at Closing;


(iii) Payment of the Seller’s obligation to Marine Bank in the amount of
$152,711.57 at Closing;


(iv) Payment of the Seller’s obligation to Greater Bay Business Funding in the
amount of $140,000 at Closing;


(v) Payment of $225,000 of the Seller’s overdue payroll taxes incurred by its
JAT subsidiary at Closing;


(vi) Payment of $104,294.32 to satisfy certain of the Seller’s accounts payable
at Closing which are set forth on Schedule 3.1(a)-(v); and


(vii) Payment of $148,000 for the Seller’s first and second fiscal quarter 2007
payroll taxes at Closing; and


(vii) Payment of $239,277 to the Seller at Closing, and payment of $125,000 to
Brian Griffin on March 30, 2008.   


(b) Stock Consideration. Buyer shall authorize an issue of 285,000 unregistered
shares of $0.001 par value Series B Convertible Preferred Stock (the "Janel
Shares"), which will be non-voting shares and will be convertible into Janel’s
unregistered shares of $0.001 par value Common Stock two (2) years after
issuance, which will be issued at Closing as set forth on Schedule 3(b), all
subject to the applicable rules of the Securities and Exchange Commission
(“SEC”).



--------------------------------------------------------------------------------


 
(c) The Janel Shares will be valued at the closing price of Janel’s Common Stock
in the public markets on the day of the Closing as if they had already been
converted into shares of Janel’s Common Stock.


3.2 Obligations Owed to Janel. Seller is currently indebted to Janel for
services rendered in the sum of $152,533.10, which must be paid in full on or
before Closing, failing which Janel has the right to reduce the amount of any of
assumed Seller liabilities set forth in Section 3.1(a) by the amount of the
unpaid balance due, in Janel’s sole discretion. 


3.3 Other Expenses. Each party hereto shall pay and bear their respective fees
and expenses incident to the negotiation, preparation, and execution of any
documents or transactions contemplated by this Agreement and any meeting of
their respective boards or shareholders, as applicable, other than as expressly
provided for in Section 3.2.


3.4 Purchase Price Adjustment.   Seller agrees that the Buyer has the right to a
downward adjustment of the Purchase Price (the “Purchase Price Adjustment”) if
after the Closing the Buyer becomes obligated to pay any sales, use, value
added, excise, import, privilege, or other similar taxes, levies, or payments in
lieu thereof, and accrued interest or penalties thereupon (collectively, the
“Unpaid Sales Taxes”), which are imposed by any governmental authority and arise
out of or in connection with Seller’s operations of its business prior to
Closing including, but not limited to, the sale of products or the performance
of services by the Buyer. The amount of the Unpaid Sales Taxes will be deducted
parri passu from the Purchase Price dollar-for-dollar, first by Janel’s
cancellation of that number of Janel Shares in the Stock Consideration at the
issuance value of those Janel Shares, and then by reimbursement to Janel of the
Cash Consideration, up to a sum equivalent to the amount of the Unpaid Sales
Taxes.
 

--------------------------------------------------------------------------------


 
3.5 Objections.  


(a) If Buyer or Seller object (the “Objection”) to the calculation of the Unpaid
Sales Taxes, either of them may make the Objection in a written request to the
other parties hereto for a recalculation (a “Request”). If such a Request is
made, and within five (5) business days of its receipt, at least one authorized
representative from each of the parties shall meet or confer and make a good
faith effort to resolve the Objection posed in the Request.


(b) If the Objection cannot be resolved within five (5) business days from the
first meeting or conference of the representatives, unless the delay is merely
as a result of a scheduling conflict, (the “Resolution Period”) then, within ten
(10) business days after the expiration of the Resolution Period (the “Selection
Period”), each of Buyer and Seller shall select a certified public accountant
(“CPA”), and one CPA shall be randomly selected from the members of the American
Institute of Certified Public Accountants (“AICPA”) who provide such auditing or
calculation services. Each CPA selected shall be a duly qualified CPA in good
standing with respect to his certification in the State of New York. The three
CPAs so chosen shall recalculate the amount that is the subject of the Objection
by majority vote and, within thirty (30) days from the expiration of the
Selection Period, furnish the parties with a writing, approved by a majority of
the CPAs, setting forth the recalculated amount and briefly describing the
manner in which it was determined. The amount that is arrived at by the majority
vote of the CPAs shall be the amount used as the Unpaid Sales Taxes.


(c) The parties shall share equally all of the expenses and fees associated with
resolving the Objection under this Section. Any party hereto shall have the
right to seek specific enforcement or other equitable relief or remedies at law
in court for any breach or threatened breach of this Section.



--------------------------------------------------------------------------------


 
3.6 Allocation of Purchase Price. Janel and Buyer shall have the exclusive and
sole right to allocate the Purchase Price among the acquired assets. Seller
agrees that such allocation is the proper allocation of the Purchase Price in
accordance with the fair market value and ownership of the assets. Seller and
Buyer agree to report the federal, state and local income taxes and other tax
consequences of the transactions contemplated hereby, including the reporting of
information required under Section 1060(b) of the IRC, in a manner consistent
with such allocation. Seller and Buyer further agree not to take any tax
position inconsistent with such allocation in connection with (a) the
preparation of their respective Financial Records, tax returns, reports to
shareholders, reports to governmental authorities or otherwise, (b) any
examination of their tax returns or any refund claims, or (c) any litigation,
investigations or other proceedings involving any of their tax returns. Seller
and Buyer each agree to furnish to the other a copy of IRS Form 8594 (Asset
Acquisition Statement under Section 1060 of the IRC) as filed with the Internal
Revenue Service by such party pursuant to Sections 755 and 1060 of the IRC
within thirty (30) days following such filing.


3.7 Sales and Use Taxes; Recording Expenses. Buyer agrees to pay any and all
taxes payable in connection with the consummation of the transactions
contemplated by this Agreement and the sale, conveyance or assignment of the
assets hereunder (other than Unpaid Sales Taxes, and income taxes incurred by
Seller or resulting directly from such sale, which shall be borne by Seller),
including sales and use taxes, and to prepare and file any necessary tax returns
in connection therewith. Buyer further agrees to pay all filing and recording
fees relating to the filing and recording of any instruments delivered by Seller
to convey the assets to Buyer, if any.



--------------------------------------------------------------------------------


 
4. Seller’s Representations, Warranties and Covenants. The Seller represents and
warrants to Buyer and Janel that, as of the date hereof, for the period of time
until the Closing Date, if such date is later than the date hereof, and on the
Closing Date:


4.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
with all requisite power and authority to own, use, operate, lease and license
its assets and to carry on its business as now being conducted with all
requisite corporate power and authority to (a) execute, deliver and perform its
obligations under this Agreement and other agreements contemplated hereby and
(b) consummate the transactions contemplated hereby and thereby. Seller is duly
qualified to do business and is in good standing in each jurisdiction where the
conduct of its business or the ownership, usage, operation, lease or license of
its assets requires such qualification.


4.2 Authorization. The execution and delivery by Seller of this Agreement, the
performance by Seller of its and his obligations hereunder and the consummation
by Seller of the transactions contemplated hereby have been duly authorized by
all necessary corporate action. This Agreement constitutes the legal, valid and
binding obligation of Seller, enforceable against it in accordance with its
terms.


4.3 Consent; Notice. No consent, notice, approval, exemption, permit, license,
or authorization (“Consent”) is required to be obtained by Seller, and no filing
is required to be made with, any person or entity, including, but not limited
to, any creditors of Seller (a) in order for this Agreement to constitute a
legal, valid and binding obligation of Seller or, (b) to authorize or permit the
consummation by Seller of the transactions contemplated hereby or; (c) under or
pursuant to any Consents held by or issued to Seller (including, without
limitation, environmental, health, safety and operating permits and licenses) by
reason of this Agreement or the consummation of the transactions contemplated
hereby, except as set forth on Schedule 4.3 attached. Buyer agrees to cooperate
with Seller in seeking any required Consents, except that if Consent is
required, and such Consent cannot be secured, Buyer will not have any liability
to Seller with respect to such agreement or document as to which such Consent
cannot be secured.



--------------------------------------------------------------------------------


 
4.4 Omitted


4.5 Environmental Conditions. Seller, to its knowledge, has conducted its
business operations in compliance with all applicable Environmental Laws, and to
its knowledge, there is no event, condition, circumstance, activity, practice,
incident, action or plan which interferes with or prevent its business
operations from being in continued compliance with any Environmental Law.


4.6 Personal Property. Seller owns, leases, or licenses certain property set
forth in Sections 2.1, 2.2, 2.3, 2.7, 2.8, 2.11, 2.12, and 2.13, and will own or
have in effect valid, enforceable leases or licenses and good marketable title
to all such property. None of such property is or will be subject to any (a)
contracts of sale, leases, or licenses or (b) Liens of any kind or character,
other than as indicated on Schedule 4.6.


4.7 Intellectual Property.


(a) Seller has and will have the right to use the name "Order Logistics," and
all trade names, service marks, patents, copyrights, trade marks, and other like
intellectual or proprietary property, and the goodwill pertaining to each and to
the business of Seller, and all of said rights are, and will be, free and clear
of all royalty obligations, Liens, expenses, attorney’s fees for services, and
governmental, quasi-governmental, regulatory or administrative fees. There are
no pending claims or known demands of infringements asserted by any person or
entity. Seller has no knowledge of any conflicting use of any of such property
or rights. To Seller’s knowledge, Seller's use of said intellectual property and
any proprietary property or technology of Seller is not in violation of any law
or regulation or breach of any agreement or instrument.



--------------------------------------------------------------------------------


 
(b) Seller has no trade names, service marks, patents, copyrights, trademarks or
other intellectual or proprietary property other than as set forth on Schedule
2.7.


4.8 Employee Plans. Seller has no employee benefit plans (as defined in section
3 (3) of the Employee Retirement Income Security Act of 1974), except those set
forth on Schedule 2.11 (“Benefit Plans”).


4.9 Insurance. All policies of insurance of any kind maintained, owned or held
by Seller are set forth on Schedule 2.11 and such policies are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the Closing Date have been paid, and no notice of cancellation or
termination has been received with respect to any such policy which has not been
replaced on substantially similar terms prior to the date of such cancellation
or termination. The insurance policies to which Seller is a party are sufficient
for compliance with all requirements of applicable laws and all agreements to
which Seller is a party or by which Seller or its assets are bound, and the
coverage provided by said policies are sufficient to cover all risks insured
against. Seller will maintain insurance coverage, in amounts deemed adequate by
Seller’s management, against all risks presently insured against. In the event
any such insurance policy is not acquired or assumed by the Buyer or Janel by
the Closing Date, Seller shall not be responsible for the maintenance of any
such insurance coverage after the Closing Date, unless otherwise agreed between
Buyer and Seller.


4.10 Permits; Licenses. Schedule 2.12 sets forth all of the Consents and
franchises which have been issued to or are held or used by Seller, or for which
Seller has applied. Seller has obtained all of the Consents and franchises which
are necessary for the ownership and use of the Purchased Assets, the conduct of
its business, and the consummation of the transactions contemplated hereby. All
such Consents and franchises are in full force and effect, no violations exist
or have been recorded in respect of any thereof, and no proceeding is pending or
threatened to revoke or limit any thereof.



--------------------------------------------------------------------------------


 
4.11 Financial Records. Seller's Financial Records and tax returns have been
prepared in the normal course of business using normal good faith allocations
and in accordance with GAAP, consistently applied, and present fairly all the
assets, liabilities and results of operations of Seller for the periods
specified. Janel shall have made a review of Seller’s Financial Records,
including for the years ended December 31, 2006 and 2005. The accounts and notes
receivable reflected on the Financial Records represent bona fide claims of
Seller against debtors for sales or advances made or services performed in the
ordinary course of business and have been collected or are and will be good and
collectible in the ordinary course of business. Except as set forth on Schedule
4.11 attached, Seller has no knowledge of any such receivables that are
uncollectible, in controversy or subject to offset or counterclaim. Schedule
4.11 also sets forth (a) Seller's standard terms and conditions for sales and
collections and (b) a list of those customers to which such standard terms and
conditions do not apply, if any, and a description of such non-standard terms on
a customer by customer basis.


4.12 Tax Matters. All required federal, state, county, town, city and village
tax reports and returns of Seller have been and will be properly and accurately
filed, and all taxes due thereunder have been paid or adequate reserves
therefore have been established. Seller shall make available to Buyer and Janel
such financial and tax information and give access to Seller’s books and records
as Buyer or Janel may reasonably require for all diligence purposes, the
preparation of Financial Records, and for audits.
 

--------------------------------------------------------------------------------


 
4.13 Capital Expenditures. Seller has delivered a schedule of all monies
disbursed on account of capital expenditures made by it since December 31, 2006
to the date hereof (attached hereto as Schedule 4.13) in excess of $5,000. After
the date hereof, no capital expenditures or commitments in excess of $1,000 will
be made by Seller for the business of Seller, except with Buyer’s prior written
consent.


4.14 Absence of Undisclosed Liabilities. To the knowledge of Seller, there are
no liabilities (direct or contingent) of Seller as to which a claim has been or
may be made that would materially affect the Purchased Assets or the business of
Seller, except those expressly assumed by Buyer as set forth on Schedule 4.14.


4.15 No Breach. The execution and delivery by Seller of this Agreement, the
performance by Seller of its and his obligations hereunder, and the consummation
by Seller of the transactions contemplated hereby will not (a) conflict with,
result in any violation of, or constitute a default under, Seller's Certificate
of Incorporation or By-Laws, in each case as amended to date, (b) constitute a
default under, result in a violation or breach of, result in the cancellation or
termination of, accelerate the performance required under, or result in the
creation of, any Lien upon any of the Purchased Assets pursuant to any
agreement, mortgage, guaranty, deed of trust, note, indenture, bond, lease,
license or other instrument to which Seller is a party or by which any of
Seller's assets are bound, or (c) result in to Seller’s knowledge a material
violation of or conflict with any law, ordinance, rule, regulation, order, writ,
judgment, award, edict or decree applicable to Seller, its business or the
Purchased Assets.


4.16 Litigation. Other than as set forth on Schedule 4.16, there are no
outstanding suits, actions, proceedings, investigations, audits, claims, or
awards pending or, to the best knowledge of Seller, threatened against Seller,
its business or the Purchased Assets (collectively, "Litigation") and, to the
best knowledge of Seller, there is no basis for any such Litigation. There are
no orders, judgments, writs or decrees outstanding against Seller, its business
or the Purchased Assets.
 

--------------------------------------------------------------------------------


 
4.17 Compliance with Laws. Seller will remain in material compliance with all
applicable federal, state, foreign and local legal requirements, including,
without limitation, Environmental Laws (as defined in Section 4.5(k)) in each of
the jurisdictions in which Seller conducts business.


4.18 Conduct of Business. Seller has since August 16, 2007, and shall from the
date hereof (a) conduct its business in the ordinary course only; (b) refrain
from (i) materially altering existing sales or collection practices, terms or
conditions, (ii) deferring payment of expenses, (iii) terminating the employment
of any key employees, or (iv) hiring any new employee whose total compensation
(on an individual basis) exceeds $25,000 per annum, or change the compensation
of any employee other than normally scheduled increases in the ordinary course
without Janel or Buyer’s prior written consent; (c) exert its best efforts and
shall instruct its employees, consultants and independent contractors to exert
their best efforts to (i) maintain good relationships with suppliers, customers,
employees, consultants and independent contractors, (ii) maintain and preserve
intact its business organization and all agreements, (iii) maintain its books,
accounts and records in the usual manner on a basis consistent with prior years,
and (iv) maintain all of its assets in customary repair, order and condition.


4.19 Liens; Indebtedness. Seller will not from or after the date hereof, (a)
except in the ordinary course of business consistent with past practices,
mortgage, pledge or subject to a lien, security interest or any other
encumbrance any of its property or assets, dispose of any of its property or
assets or incur or cancel any obligation, indebtedness or claims, (b) except in
the ordinary course of business consistent with past practices, incur, increase,
renew, refinance or extend or agree or commit to incur, increase, renew,
refinance or extend any indebtedness for borrowed money, any obligation which is
evidenced by any note, bond, debenture, instrument or security, or obligation
with respect to any commercial or standby letter of credit, or (c) guaranty the
obligations of any other person or entity, except for guarantees of collection
in the ordinary course of business, consistent with past practice.



--------------------------------------------------------------------------------


 
4.20 Pension, and Retirement Plans. Seller is not, and has never been, a party
to any Collective Bargaining Agreement between the Seller and any independent
employees union.


4.21 Non-Compete; Non-Sollicitation; Non-Disclosure. The restrictive covenants
contained herein are in consideration of the obligations of Buyer and the
consideration to be received by Seller under this Agreement.


(a) No Competition. Seller shall not, and shall not directly or indirectly cause
any officers, directors or managers to directly or indirectly and in any manner,
whether as an employee, employer, consultant, independent contractor, agent,
principal, partner, manager, investor, lender, officer, or director, or in any
other capacity, engage in or become interested in any business that is
competitive with the business of Seller, Buyer or Janel, with the exception of
the holding of securities totaling less than one percent (1%) of the issued and
outstanding securities of a public company as a passive investment.


(b) No Solicitation. Seller shall not, and shall not directly or indirectly
cause any person or entity including, but not limited to, its officers,
directors, employees, consultants, and independent contractors, to, directly or
indirectly and in any manner, whether as an employee, employer, consultant,
independent contractor, agent, principal, partner, manager, investor, lender,
officer, or director, or in any other capacity:



--------------------------------------------------------------------------------


 
(i) solicit for services or employ any person or entity that (1) was or is
engaged by Buyer, Janel or Seller and will be engaged by Buyer or Janel as of
the Closing Date or (2) was or is engaged by Buyer or Janel; or


(ii) solicit any person or entity that was or is a customer of Seller, Buyer or
Janel for business or the purchase of goods or services in competition with the
business of the Seller, Buyer or Janel; or


(iii) interfere with or endeavor to cause any person or entity to interfere with
any employment or engagement with Buyer or Janel in any manner; or


(iv) induce or attempt to induce any person or entity to breach or interfere
with any agreements or arrangements involving Buyer or Janel.


(c) No Disclosure. Seller shall not, and shall not directly or indirectly cause
any person or entity including, but not limited to, its officers, directors,
employees, consultants, and independent contractors to, directly or indirectly
and in any manner, whether as an employee, employer, consultant, independent
contractor, agent, principal, partner, manager, investor, lender, officer, or
director, or in any other capacity:


(i) disclose, reveal, publish or otherwise make known or available to any person
or entity, including any governmental or quasi-governmental body (each a "Third
Party"), any Confidential Information (as defined below); or


(ii) use, or permit any Third Party under Seller’s control or influence, to use
any Confidential Information for any reason or purpose whatsoever, except as
approved by Buyer and Janel or as required by applicable law. The term
"Confidential Information" shall mean all confidential and proprietary
documentation, information and materials including, but not limited to, data,
"know-how," plans, studies, procedures, processes, trade secrets, records,
record keeping techniques, expansion plans, contemplated services or products,
and customer, employee, consultant, or independent contractor lists, relating to
the business or financing activities of Seller, Buyer or Janel, and, generally,
without limiting the foregoing, any information not available to the public
generally and pertaining to the business, finances, or operations of Seller,
Buyer or Janel. For purposes of this Agreement, Confidential Information shall
not include information which is in the public domain at the time it is received
by Seller or which becomes public through no fault or negligence of Seller.
 

--------------------------------------------------------------------------------


 
(d) Conflicting Provisions If after the Closing Date a conflict arises between
the provisions of Section 4.21 of this Agreement and the provisions of any
employment agreement of any former employee of the Seller, the provisions of
this Agreement shall govern.


(e) Irreparable Injury. Seller acknowledge and agree that (i) Buyer and Janel
will suffer irreparable injury for which money damages are not sufficient, (ii)
a remedy at law will be inadequate for Buyer and Janel, and (iii) Buyer and
Janel will be entitled to injunctive relief without proof of damages.
Accordingly, Seller hereby consent to the seeking by Buyer or Janel, and
imposition, of injunctive relief and any other appropriate equitable relief in
order to protect their rights hereunder. Such relief shall be in addition to any
other relief which may be available at law or in equity.


4.22 No Misrepresentation. No representation or warranty by Seller in this
Agreement, on any Schedule hereto or any certificate, document or materials
delivered pursuant hereto, contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
contained therein not misleading. Seller will promptly notify Buyer if it or he
receives any claim or notice of any violation or change with respect to the
representations, warranties, covenants, agreements, documents or materials
hereunder or delivered pursuant hereto.



--------------------------------------------------------------------------------


 
4.23 True and Complete Copies. Copies of any agreements, documents or materials
delivered and to be delivered hereunder are and will be true and complete copies
of such agreements, documents or materials. Neither Seller nor any agent of
Seller is in default under any such agreements, documentation or materials.


4.24 Books and Records. Janel, Buyer and their representatives shall have full
reasonable access to all of the books, records, properties, assets and personnel
of Seller during normal business hours from the date hereof and on the Closing
Date.


4.25 Indemnification. Seller shall fully defend, indemnify and hold Buyer and
Janel and their successors, assigns and representatives harmless, without regard
to rights of setoff, from and against any liability, penalty, cost or expense
incurred by or imposed on them, including reasonable attorneys fees, as a result
of:


(a) any claim by any employee, consultant or independent contractor, which is
attributable to periods of employment with Seller, or as a result of termination
of employment from Seller; and


(b) any claim or liability for product liability, service liability and Unpaid
Sales Taxes incurred by Seller.


5. Representations and Warranties of Buyer. Buyer and Janel represent and
warrant to Seller that, as of the date hereof, for the period of time until the
Closing date, if such date is later than the date hereof, and on the Closing
Date:


5.1 Organization and Good Standing. Buyer and Janel are corporations duly
organized, validly existing and in good standing under the laws of the State of
Nevada with all requisite corporate power and authority to (a) execute, deliver
and perform their obligations under this Agreement and other agreements
contemplated hereby and (b) consummate the transactions contemplated hereby and
thereby. Buyer and Janel are duly qualified to do business and are in good
standing in each jurisdiction where the conduct of their business requires such
qualification.



--------------------------------------------------------------------------------


 
5.2 Authorization. The execution and delivery by Buyer and Janel of this
Agreement, the performance by Buyer and Janel of their obligations hereunder and
the consummation by Buyer and Janel of the transactions contemplated hereby have
been duly authorized by all necessary corporate action. This Agreement
constitutes the legal, valid and binding obligation of Buyer and Janel,
enforceable against them in accordance with its terms.


5.3 No Breach. The execution and delivery by Buyer and Janel of this Agreement,
the performance by Buyer and Janel of their obligations hereunder, and the
consummation by Buyer and Janel of the transactions contemplated hereby will not
conflict with, result in any violation of or constitute a default under Buyer
and Janel's Certificate of Incorporation or By-Laws, in each case as amended to
date.


5.4 Securities Compliance. Janel has timely filed all reports that are required
to be filed by it with the SEC and is current with such filings. The Janel
Shares and Bonus Shares shall be validly issued, fully paid and non-assessable.
There are no subscriptions, options, warrants, rights or other agreements
outstanding to acquire the Janel Shares or Bonus Shares. Seller will own the
Janel Shares and Bonus Shares free and clear of all Liens, except as described
in Sections 3.1 and 3.4.


6. Additional Representations, Warranties and Covenants.


6.1 Assistance After Closing. Each party will execute after the Closing Date
such further instruments of assumption, assignment, transfer and conveyance and
such other documents as may be reasonably requested by the other parties in
connection with the carrying out of the transactions contemplated by this
Agreement, including specifically, but not limited to, Seller enabling Janel and
Buyer in the preparation and filing of all necessary materials and reports with
the SEC which are necessary in the judgment of Janel's or Buyer's counsel.



--------------------------------------------------------------------------------


 
6.2 Brokers.  Neither Seller, nor Buyer or Janel, or any of their officers,
directors, employees, accountants, agents or representatives has employed any
broker or finder, or incurred any liability for any fee, commission, or other
compensation payable to any person or entity on account of alleged employment as
a broker or finder, or performance of services as a broker or finder, in
connection with or as a result of this Agreement or the transactions
contemplated hereby.


6.3 Key Employees. Upon the Closing Date, Buyer shall become the employer of
Seller's employees listed on Schedule 6.3 attached. Nothing herein contained
shall be deemed to impose on Buyer or Janel the obligation to retain any such
employees, or to enter into any agreements with any such employees, except to
the extent set forth on Schedule 6.3 attached which lists principal employees
with whom Buyer will enter into employment or management agreements.


6.4 Indemnification.


(a) Seller and its successors and assigns, hereby agree to defend, indemnify and
hold harmless Buyer and Janel from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, costs, expenses, claims,
diminution in value, or disbursements of any kind or nature whatsoever,
including but not limited to, interest, penalties, fines, judgments,
settlements, costs of preparation and investigation, costs incurred in enforcing
this indemnity, and reasonable attorneys' fees and expenses (collectively,
"Losses") that Buyer and or Janel may suffer, sustain, incur or become subject
to arising out of any breach of this Agreement and or acts or omissions of
Seller, as a consequence of a breach of any representation, warranty, covenant
or agreement by Seller, or any and all liabilities for obligations of Seller not
assumed by Buyer at the Closing Date.



--------------------------------------------------------------------------------


 
(b) Buyer and Janel, and their respective successors and assigns will, jointly
and severally, forever defend indemnify and hold harmless Seller from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, costs, expenses, claims, diminution in value, or disbursements of any
kind or nature whatsoever, including but not limited to, interest, penalties,
fines, judgments, settlements, costs of preparation and investigation, costs
incurred in enforcing this indemnity, and reasonable attorneys' fees and
expenses (collectively, "Losses") that Seller may suffer, sustain, incur or
become subject to arising out of any acts or omissions of Buyer or Janel from
and after the date hereof.


7. Conditions Precedent.


7.1 Conditions Precedent to Buyer’s Obligations. All of the obligations of Buyer
and Janel hereunder are subject to the fulfillment by Seller, as applicable, of
each of the following conditions on or before the Closing Date:


(a) All representations and warranties of Seller contained in this Agreement and
in certificates, documents, schedules and materials delivered pursuant hereto
and in connection with the transactions contemplated hereby and thereby shall be
true and correct in all material respects at and as of the Closing Date as if
such representations and warranties had been made on the Closing Date. Seller
shall have furnished Buyer with all schedules required by this Agreement in form
and substance reasonably satisfactory to Buyer.


(b) All covenants of Seller to be performed or complied with by the Closing Date
pursuant to the terms hereof shall have been duly performed or complied with.



--------------------------------------------------------------------------------


 
(c) Seller shall have furnished Buyer with copies of resolutions duly adopted by
its board of directors and sole stockholder approving the transactions
contemplated by this Agreement.


(d) Seller shall have furnished Buyer and Janel with a favorable opinion, dated
the Closing Date, of Seller’s corporate counsel, Donald P. Reed, Esq., of St.
Petersburg, Florida, in form and substance reasonably satisfactory to Buyer,
Janel and counsel to the effect that Seller is a Delaware corporation in good
standing and has full power and authority to make and perform this Agreement,
that this Agreement has been duly authorized by proper corporate action of
Seller and its stockholder, that this Agreement constitutes the valid and
legally binding obligation of Seller, subject to its terms, that the Bill of
Sale, assignments, and other instruments, documents and agreements delivered by
Seller have been duly authorized and executed and are effective to vest in Buyer
good and marketable title to Seller’s interest in and to the Purchased Assets
and to consummate the transactions contemplated hereunder.


(e) If so requested by Janel, and at Janel’s cost and expense, Buyer and Janel
shall be entitled to a fairness opinion from such investment advisors selected
by Janel (to which Seller shall consent, which consent shall not be unreasonably
withheld).


(f) Janel shall have received approval from its primary lenders and investment
bankers and financing from such institutions or bankers sufficient to cover the
Cash Consideration and any debt that was or will be incurred as a necessary
incident to this Agreement.


(g) Seller shall not have (i) suffered any material adverse change, and no such
change is threatened, to its business, agreements, operations, properties,
assets or financial condition, or (ii) entered into any agreement or transaction
out of the ordinary course of business or which would affect any such material
adverse change.



--------------------------------------------------------------------------------


 
(h) The composition and amount of the assets and liabilities of Seller shall not
have materially changed since the execution of the Agreement, except as
disclosed to Buyer prior to the Closing Date; and, in that event, Buyer and
Janel shall be entitled to conduct such further due diligence and have prepared
and executed such documentation as they deem reasonably necessary such that they
are satisfied that the transaction can be consummated. Seller shall not incur
any guarantees or indebtedness for borrowed money not in the ordinary course of
business or in excess of $1,000, or increased the compensation or expense
allowance payable to any of its officers, employees, consultants or independent
contractors, or paid any bonus, whether or not accrued, without first obtaining
the written permission of Buyer and Janel,. Seller’s stockholder shall not have
received any monies from Seller by way of dividends, redemption, loans, or
advances.


(j) Seller each shall have delivered to Buyer and Janel a Certificate dated the
Closing Date signed the President and Secretary of Seller, respectively, to
certify to the statements contained in clauses (a), (b), (i), and (j) in this
Section 7.1.


(k) The employees of the Seller who are to be employed by the Buyer or Janel
shall have executed and delivered to Buyer an employment agreement between Buyer
and themselves.


(l) Seller shall have delivered the documents set forth in Sections 8.1 and 8.2
below.


7.2 Conditions Precedent to Seller’s Obligations. All of the obligations of
Seller hereunder are subject to the fulfillment of each of the following
conditions on or before the Closing Date:


(a) All representations and warranties of Buyer and Janel contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if such representations and warranties had been made on the
Closing Date.
 

--------------------------------------------------------------------------------


 
(b) All covenants of Buyer and Janel to be performed or complied with on or
before the Closing Date pursuant to the terms hereof shall have been duly
performed or complied with.


(c) Buyer and Janel shall have furnished Seller with copies of resolutions duly
adopted by their respective boards of directors and stockholders approving the
transactions contemplated by this Agreement.


(d) Buyer and Janel shall have furnished Seller with a favorable opinion, dated
the Closing Date, of Buyer's and Janel’s counsel, Scheichet & Davis, P.C., in
form and substance reasonably satisfactory to Seller and its counsel to the
effect that Buyer and Janel are Nevada corporations in good standing and have
full power and authority to make and perform this Agreement, that this Agreement
has been duly authorized by proper corporate action of Buyer and Janel and their
respective stockholders, that this Agreement constitutes the valid and legally
binding obligation of Buyer and Janel, subject to its terms, and that the
documents and agreements delivered by Buyer and Janel have been duly authorized
and executed.


(e) Buyer shall have delivered to Seller copies of documentation from investors
or lenders evidencing the availability to Buyer of the funds necessary to
consummate this transaction.


(f) Buyer shall have executed and delivered the employment agreements referred
to in Section 7.1(k).


8. Conveyance. To implement Section 2, Seller shall deliver the following:


8.1 Personal Property. The Bill of Sale necessary to convey to Buyer all
Seller's right, title and interest in the personal property set forth in Section
2.



--------------------------------------------------------------------------------


 
8.2 Leases; Licenses; Permits. The assignments necessary to transfer to Buyer
all of Seller’s right, title and interest in the property and agreements set
forth in Sections 2.1 through 2.3, 2.7, 2.8, and 2.11 through 2.13, and the
Schedules thereto, and each Consent thereto if required.


9. Closing.


9.1 Closing Date. The Closing Date shall be the date hereof, or on such other
date as the parties may agree upon. At the option of Buyer, Janel or Seller, by
notice to the other parties, given not later than the tenth (10th) day preceding
the scheduled Closing Date, the Closing Date may be adjourned for a period of
five (5) days.


9.2 Place of Closing. The Closing shall take place at the offices of Scheichet &
Davis, P.C., 767 Third Avenue, 24th Floor, New York, New York 10017, or at such
other place in New York City as may be designated by the parties.


10. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or by FedEx, Express Mail, or similar overnight delivery or
courier service or delivered (in person or by facsimile) to the party to which
it is to be given at the address or facsimile number of such party set forth
below (or to such other address or facsimile number as the party shall have
furnished in writing in accordance with the provisions of this Section 10).


If to Buyer:


Janel Newco, Inc.
150-14 132nd Avenue
Jamaica, New York 11434
Facsimile: (718) 527-1689



--------------------------------------------------------------------------------


 
If to Janel:


James N. Jannello, CEO
Janel World Trade, Ltd.
150-14 132nd Avenue
Jamaica, New York 11434
Facsimile: (718) 527-1689


with a copy to:


William J. Davis, Esq.
Scheichet & Davis, P.C.
767 Third Avenue - 24th Floor
New York, New York 10017
Facsimile: (212) 371-7634


If to Seller:


Richard Francis, C.E.O.
Order Logistics, Inc.
#3 Crafton Square
Pittsburgh, PA 15205
Facsimile: (412) 920-1899


with a copy to:


Jeffery B. Wampler, Esq.
Erwin, Martinkus & Cole, Ltd.
411 W. University Ave.
Champaign, IL 61820
Facsimile: (217) 351-4314 - fax


11. Miscellaneous.


11.1 Amendment. This Agreement may be amended only in writing by a document
subscribed by Buyer, Janel and Seller.
 

--------------------------------------------------------------------------------


 
11.2 Choice of Law; Assignment. The Agreement shall be governed by the laws of
the State of New York without regard to conflict of laws principles that might
require the application of the laws of another jurisdiction, and shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective representatives, successors and assigns; provided that neither Buyer
nor Seller may assign all or any part of this Agreement without the prior
written consent of the other. Any dispute, action, suit, or proceeding arising
out of, based on, or in connection with this Agreement, may be brought only in
the federal and state courts of the State and County of New York, and each party
covenants, waives and agrees not to assert by way of motion, as a defense, or
otherwise, in any such dispute, action, suit, or proceeding, any claim that it
is not subject personally to the jurisdiction of such courts if it has been duly
served with process, that its property is exempt or immune from attachment or
execution, that the dispute, action, suit, or proceeding is brought in an
inconvenient forum, that the venue of the dispute, action, suit, or proceeding
is improper, or that this Agreement or the subject matter hereof may not be
enforced in or by any such courts. Each party hereto consents to the personal
jurisdiction of each such court and to the service of process by mail at its
address to which notices are to be sent under Section 10 in connection with any
such dispute, action, suit or proceeding.


11.3 Entire Agreement. No party has made or makes any representations or
warranties of any kind to the other except those expressly set forth in this
Agreement. This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof and supersedes all other agreements
and letters of intent previously contemplated or entered into by and among the
parties hereto with respect to the subject matter hereof, with the exception of
any paragraphs of the LOI that are specifically referenced herein.


11.4 Severability. If any provision of this Agreement shall be held invalid or
unenforceable for any reason, such provision shall be reformed to the maximum
extent permitted to preserve the parties' original intent, failing which it
shall be severed from this Agreement with the balance of this Agreement
continuing in full force and effect. Such occurrence shall not have the effect
of rendering the provision in question invalid in any other jurisdiction or in
any other case or circumstance, or of rendering invalid any other provisions
contained herein.
 

--------------------------------------------------------------------------------


 
11.5 Survival. The covenants, agreements, representations and warranties of each
party made in this Agreement, and the certificates delivered hereunder or
pursuant hereto, shall survive the Closing Date for the periods stated herein
and, if no such period is stated, then until six (6) years after the Closing
Date, except that the provisions of Sections 4.21 (c), (d) and (e) shall have no
expiration date.


11.6 Waiver. Any waiver by any party of a breach, violation or default of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach, violation or default of that provision or of any other
provision of this Agreement. The failure of a party to insist upon strict
adherence to any provision of this Agreement on one or more occasions will not
be considered a waiver or deprive that party of the right thereafter to insist
upon strict adherence to that provision or any other provision of this
Agreement. Any waiver must be in writing and signed by the party to be charged
with giving such waiver.


11.7 Counterparts. This Agreement may be executed in any number of counterparts,
including a confirmed facsimile transmission, each of which shall be deemed to
be an original but all of which shall be deemed to constitute a single
instrument.


(This space intentionally left blank)


(Signature page follows)



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed as of the date first above written.


JANEL NEWCO, INC.
 
ORDER LOGISTICS, INC.
         
By:
/s/ James N. Jannello
 
By:
/s/ Richard S. Francis
Name:
James N. Jannello
 
Name:
Richard S. Francis
Title:
President
 
Title:
President
         
JANEL WORLD TRADE, LTD.
               
By:
/s/ James N. Jannello
     
Name:
James N. Jannello
     
Title:
Executive Vice President and Chief Executive Officer
     

 

--------------------------------------------------------------------------------


 
SCHEDULE LIST


This list identifies the contents of all omitted schedules. The registrant
agrees to supplementally furnish the SEC with a copy of any omitted schedule
upon request.


Schedule 2 - Excluded Assets


Schedule 2.1 - Computer Software& Hardware


Schedule 2.3 - Other Personal Property


Schedule 2.4 - Prepaid Expenses


Schedule 2.7 - Trade Names, Trademarks, Service marks


Schedule 2.8 - Business Agreements, Leases, Licenses, Notes


Schedule 2.9 - Customer Contracts and Customer Lists


Schedule 2.11 - Certain Insurance Policies


Schedule 3(b) - Share Allocation


Schedule 4.3 - Consent Required


Schedule 4.6 - Liens


Schedule 4.11 - Uncollectible Receivables


Schedule 4.13 - Capital Expenditures


Schedule 4.14 - Undisclosed Liabilities


Schedule 4.16 - Law Suits


Schedule 6.3 - Contract Employees



--------------------------------------------------------------------------------

